 Case 1:20-cv-09045-RBK-JS Document 4 Filed 08/06/20 Page 1 of 6 PageID: 138



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 MS. JASON SOUTH,                                                   Civil Action No.
                                                                   20-9045 (RBK) (JS)
                  Plaintiff,

           v.
                                                                        OPINION
 FEDERAL BUREAU OF PRISONS,

                  Defendant.


ROBERT B. KUGLER, U.S.D.J.

          Plaintiff Jason South, also known as Anna (hereinafter referred to in the feminine at

Plaintiff’s request), a prisoner confined at FCI Fort Dix, in Fort Dix, New Jersey, is proceeding

pro se with a civil rights complaint and a motion for a preliminary injunction. (ECF Nos. 1–3).

For the reasons stated in this Opinion, the Court allow the Complaint to proceed in part and appoint

counsel for Plaintiff. The Court will also terminate Plaintiff’s motion for a preliminary injunction

but grant Plaintiff’s counsel leave to renew the motion.

                                          I. BACKGROUND

          The Court will construe the factual allegations of the Complaint as true for the purpose of

this Opinion. Plaintiff names only the Federal Bureau of Prisons (“BOP”) as a Defendant in this

matter.

          This case arises from issues related to the BOP housing Plaintiff, a transgender female, at

FCI Fort Dix, an institution that houses male inmates. Plaintiff transferred to FCI Fort Dix in

December of 2019. Plaintiff’s allegations are vague at times, but she is presently at the prison’s

Special Housing Unit (“SHU”), “pending transfer due to not being able to go back . . . in population

due to a rape and many sexual solicitations and harassments.” (ECF No. 1, at 6). Plaintiff has been

the victim of rape at other male facilities, but it is unclear if she has been the victim of rape at FCI
 Case 1:20-cv-09045-RBK-JS Document 4 Filed 08/06/20 Page 2 of 6 PageID: 139



Fort Dix. Plaintiff also alleges that some unspecified officers are taking improper nude pictures

of her at the prison.

        Plaintiff contends that the prison staff are not equipped or trained to treat gender dysphoria,

and her other mental health issues. In terms of medical treatment, Plaintiff maintains that

unspecified medical professionals are mismanaging her hormone treatment, have failed to provide

her with sexually transmitted disease tests or prevention medication, and have delayed or denied

facial reconstruction surgery (due to damage from a previous rape and assault).

        As result of the above and her incarceration in male facilities, Plaintiff has suffered

deteriorating mental health, including suicidal ideation. Plaintiff has attempted to commit suicide

on a number of occasions, including in the past few months.

        Despite these issues, the BOP provides Plaintiff with only two options, to remain in the

SHU or to return to general population. The BOP has refused to transfer her to a female facility

and apparently intends to transfer her to a different male facility.

        On July 17, 2020, Plaintiff filed the instant Complaint and a motion for a preliminary

injunction. Plaintiff seeks immediate transfer to a female facility that is capable of providing her

with proper medical treatment. Plaintiff does not appear to seek any other relief.

                                    II. STANDARD OF REVIEW

    A. Standard for Sua Sponte Dismissal

        District courts must review complaints in civil actions in which a plaintiff is proceeding in

forma pauperis. See 28 U.S.C. § 1915(e)(2)(B). District courts may sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. See id. According to the

Supreme Court’s decision in Ashcroft v. Iqbal, “a pleading that offers ‘labels or conclusions’ or ‘a



                                                  2
    Case 1:20-cv-09045-RBK-JS Document 4 Filed 08/06/20 Page 3 of 6 PageID: 140



formulaic recitation of the elements of a cause of action will not do.’” 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

         To survive sua sponte screening for failure to state a claim,1 the complaint must allege

“sufficient factual matter” to show that the claim is facially plausible. See Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the [alleged] misconduct.” Iqbal, 556 U.S. at 678. Moreover, while courts liberally

construe pro se pleadings, “pro se litigants still must allege sufficient facts in their complaints to

support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation

omitted).

      B. Bivens Actions

         Section 1983 of Title 42 created a remedy for monetary damages when a person acting

under color of state law injures another, but “Congress did not create an analogous statute for

federal officials. Indeed, in the 100 years leading up to Bivens, Congress did not provide a specific

damages remedy for plaintiffs whose constitutional rights were violated by agents of the Federal

Government.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1854 (2017). The Supreme Court created an

implied cause of action in Bivens when federal officers violated a person’s Fourth Amendment

rights. Bivens, 403 U.S. at 397. The Court extended the Bivens remedy twice more in: Davis v.



1
 “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28 U.S.C.
§ 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule of Civil
Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (per curiam) (citing
Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)); see also Malcomb v. McKean, 535 F. App’x
184, 186 (3d Cir. 2013) (finding that the Rule 12(b)(6) standard applies to dismissal of complaint
pursuant to 28 U.S.C. § 1915A for failure to state a claim).




                                                  3
 Case 1:20-cv-09045-RBK-JS Document 4 Filed 08/06/20 Page 4 of 6 PageID: 141



Passman, 442 U.S. 228 (1979) (holding administrative assistant fired by Congressman had a

Bivens remedy for her Fifth Amendment gender discrimination claim), and Carlson v. Green, 446

U.S. 14 (1980) (holding that prisoner’s estate had a Bivens remedy against federal jailers for failure

to treat his asthma under the Eighth Amendment). “These three cases—Bivens, Davis, and

Carlson—represent the only instances in which the Court has approved of an implied damages

remedy under the Constitution itself.” Ziglar, 137 S. Ct. at 1855.

       As is relevant in the present case, the Supreme Court has also recognized an implied cause

of action for failure to protect claims under the Eighth Amendment’s deliberate indifference

standard. Bistrian v. Levi, 912 F.3d 79, 90–91 (3d Cir. 2018).

       In order to state a claim under Bivens, a plaintiff must allege: (1) a deprivation of a right

secured by the Constitution or laws of the United States; and (2) that the deprivation of the right

was caused by a person acting under color of federal law. See Couden v. Duffy, 446 F.3d 483, 491

(3d Cir. 2006).

                                          III. DISCUSSION

       Plaintiff contends that the BOP, an agency of the United States, has violated a number of

her constitutional rights. To be liable under Bivens, however, a defendant must be a “person.” The

Third Circuit has held in Jaffee v. United States, 592 F.2d 712, 717–18 (3d Cir. 1979), that

sovereign immunity bars Bivens claims against the United States and its agents unless the United

States explicitly waives its immunity, and accordingly, they are not “persons” amenable to suit

under Bivens. See, e.g., Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 72 (2001); Lewal v. Ali, 289

F. App’x 515, 516 (3d Cir. 2008) (“An action against government officials in their official

capacities constitutes an action against the United States; and Bivens claims against the United

States are barred by sovereign immunity, absent an explicit waiver.”).



                                                  4
 Case 1:20-cv-09045-RBK-JS Document 4 Filed 08/06/20 Page 5 of 6 PageID: 142



        Here, the BOP, as an agency of the United States, is immune from suit under Bivens

because it has not explicitly waived sovereign immunity. See e.g., Webb v. Desan, 250 F. App’x

468, 471 (3d Cir. 2007); Kornhauser v. Ortiz, No. 18-11373, 2020 WL 1502928, at *2 (D.N.J.

Mar. 30, 2020); Cracolici v. Bureau of Prisons, Civ. No. 10–2482, 2010 WL 3087132, at *1

(D.N.J. Aug.3, 2010). Accordingly, the Court will dismiss with prejudice Plaintiff’s Bivens claims

against the BOP.

        To the extent Plaintiff seeks to bring a claim under Title VII of the Civil Rights Act of

1964, which prohibits, among other things, employment discrimination based on sex, the

Complaint appears devoid of any employment related issues. In any event, as an inmate, Plaintiff

is not an “employee” within the meaning of that statute. See e.g., Wilkerson v. Samuels, 524 F.

App’x 776, 779 (3d Cir. 2013) (per curiam). Consequently, the Court will dismiss with prejudice

Plaintiff’s Title VII claim.

        Next, the Court has reviewed Plaintiff’s claims under the Rehabilitation Act of 1973 and

finds that they are sufficient, for the purposes of screening, to proceed at this time. See Iglesias v.

True, 403 F. Supp. 3d 680, 687 (S.D. Ill. 2019) (allowing gender dysphoria claims under the

Rehabilitation Act to proceed past screening).

        Finally, it appears that sovereign immunity bars Plaintiff’s Affordable Care Act claims, but

in an abundance of caution, and due to the scarcity of case law on the subject in our Circuit, the

Court will allow these claims to proceed at this time. See Lewis v. Ives, No. 18-184, 2020 WL

2761024, at *10 (D. Or. Feb. 12, 2020), report and recommendation adopted, 2020 WL 2747397

(May 27, 2020).

        Additionally, the Court has considered the Tabron factors, the seriousness of Plaintiff’s

allegations, and the potential threat of imminent harm, and finds that it is in the interest of justice



                                                  5
 Case 1:20-cv-09045-RBK-JS Document 4 Filed 08/06/20 Page 6 of 6 PageID: 143



to appoint counsel for Plaintiff. Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993). The Court will

direct counsel to review the case with Plaintiff and submit an amended complaint.

       As for Plaintiff’s preliminary injunction motion that seeks transfer to a female facility, the

Court will terminate that motion, but grant Plaintiff leave to file a counseled motion, if counsel

deems it appropriate, after filing her amended complaint.

                                        IV. CONCLUSION

       For the reasons set forth above, the Court will dismiss with prejudice Plaintiff’s claims

under Bivens and Title VII. Plaintiff’s Rehabilitation Act and Affordable Care Act claims may

proceed. The Court will appoint counsel for Plaintiff and terminate, without prejudice, Plaintiff’s

preliminary injunction motion. Counsel shall file an amended complaint and if appropriate,

counsel may file a new motion for a preliminary injunction. An appropriate Order follows.




Dated: August 1, 2020                                        _s/Robert B. Kugler
                                                             ROBERT B. KUGLER
                                                             United States District Judge




                                                 6
